UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7103



In Re:   RALPH FRANKLIN FREDRICK,



                                                           Petitioner.



             On Petition for Writ of Mandamus. (CA-04-20)


Submitted:    October 22, 2004          Decided:     December 10, 2004


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ralph Franklin Fredrick, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ralph Franklin Fredrick petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 petition.        He seeks an order from this court

directing the district court to act.     We find there has been no

undue delay in the district court.       Accordingly, we deny the

mandamus petition, deny Fredrick’s motion to expand the record, and

deny his motion to expedite.   Although we grant leave to proceed in

forma pauperis, we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 2 -